Exhibit 10.81

Facility Offer Letter

To: MFLEX Chengdu Co., Ltd:

According to the application from MFLEX Chengdu Co., Ltd (“Applicant”), our bank
agrees to issue this Facility Offer Letter (“Letter”) for the purpose of
comprehensive credit line. The details of the Letter are listed as follows:

1. The total amount of credit line granted by the Letter should not exceed
USD11,000,000.00 (revolving use; short-term loan: US$ 9 million; trade financing
business and letter of guarantee business: US$ 1 million; and undertaking
capital business: US$ 1million).

Of such credit line, the loan interest rate of US dollar should not be lower
than one-year Libor+550BPS; BPS should be negotiated and determined by both
parties based on lending cost in domestic market of US dollar on actual loan
day.

2. The purpose of such loan should comply with relevant laws and regulations,
supervisory rules and policies.

3. Such loan will be approved to be granted after obtaining permission of
verification procedures set by our bank and in compliance with loan conditions
required by our bank.

4. The authoritative institution to approve such loan is Bank of China Sichuan
Branch.

5. The Letter validates from the date of execution to October 17, 2012.

6. Laws of PRC shall apply to the Letter.

Bank of China

Chengdu Development West-Zone Sub-branch

President signature: /s/ Yang Zhaohui

March 23, 2012



--------------------------------------------------------------------------------

The Price of Financing Service

 

Business   

Price Quoted In the

Market

   MFLEX Price

USD

   USD Loan   

Negotiated by BOC and MFLEX according to the variation

of market price

   USD time deposit   

Negotiated by BOC and MFLEX according to the variation

of market price

   USD Purchase    Selling Rate    Middle Rate    USD Sale    Buying Rate   
Middle Rate    Account Fee    RMB 600.00 per year    Free

RMB

   One-day Call    0.95%    Seven-day Call    1.49%    Agreement Deposit   
1.31%    Account Fee    RMB 360.00 per year    Free    Receipts Management   
RMB 200.00 per year    Free

Remit

  

Outward

Remittances(Overseas)

Commission

  

1‰ of amount,

Min RMB50.00,

Max RMB1000.00

   Free   

Outward

Remittances(Overseas)

Cable Charges

   RMB 150.00    USD 12.00   

Remittances(Domestic)

Commission

  

1‰ of amount,

Min RMB50.00,

Max RMB1000.00

   USD 5.00   

Remittances(Domestic)

Cable Charges

   RMB 10.00    USD 1.00

Import L/C

   Opening   

1.5‰ of amount,

Min RMB500.00;0.05%

of amount for per season

as the expiry extend for

3 months

  

0.75‰ of amount,

Min RMB500.00

   Amendment    RMB 100.00    Acceptance   

1‰ of amount per

month, Min RMB150.00

  

0.5‰ of amount per month,

Min RMB150.00

   Dishonor    RMB 200.00    Buty-free Guarantee   

1‰ of amount for per

season,

Min RMB500.00

   0.5‰ of amount for per season, Min RMB500.00 Online Banking    USB-KEY    RMB
50.00 per person    Free    Annual Charge   

RMB 100.00 per person

a year

   Free